— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered July 21, 1983, convicting him of murder in the second degree (felony murder), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to raise any objections to the adequacy of his plea allocution in the court of first instance, the defendant failed to preserve this claim for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636).
In any event, we find that the court was not required to conduct further inquiry as to the defendant’s state of mind at the time of the crime or as to the existence of a potential *712defense of intoxication. The defendant’s admissions at the plea allocution clearly indicated that his acts were intentional and sufficiently established that the defendant knew "exactly what he was doing” when he committed the crime to which he was pleading guilty (see, People v Santana, 110 AD2d 789, lv dismissed 67 NY2d 656; People v Paterno, 141 AD2d 771; see also, People v Williams, 132 AD2d 634).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.